Citation Nr: 1749481	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to waiver of overpayment of Department of Veterans Affairs (VA)
Dependency and Indemnity Compensation (DIC) benefits in the amount of
$7,733.00.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The appellant is the surviving mother of the deceased Veteran, who was killed in
action and had active service from September 2000 until his death in January 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a March
2011 decision of the Philadelphia, Pennsylvania, Committee on Waivers and
Overpayments which denied waiver of overpayment of VA DIC in the amount of
$7,733.00.  Jurisdiction of the appeal has since been transferred to the Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal in February 2012 for a videoconference hearing.  A hearing was scheduled for July 2017.  The record shows that the hearing request was cancelled by the appellant.  Thus, the hearing request has been withdrawn and the case has been returned to the Board for a decision.


FINDINGS OF FACT

1.  The award of VA DIC benefits were terminated effective May 2009 based on the receipt of unambiguous income information from the appellant, creating an overpayment in the amount of $7,733.00.  

2.  The overpayment of DIC benefits in the amount of $7,733.00 was validly created.  

3.  The creation of an overpayment of VA benefits in the amount of $7,733.00 was not the result of fraud, misrepresentation, or bad faith on the part of the appellant. 

4.  The appellant was at fault in the creation of the overpayment with contributory fault on the part of VA in its creation. 

5.  Repayment of the overpayment debt would not deprive the appellant of the basic necessities of life. 

6.  Recovery of the overpayment benefits in the amount of $7,733.00 would not defeat the purpose of the VA assistance program.

7.  The failure of the Government to insist upon its right to repayment of the total assessed overpayment in the total amount of $7,733.00 would result in unjust enrichment of the appellant. 

8.  The appellant has not relinquished a valuable right or incurred any legal obligations based on reliance on the DIC benefits.

9.  The appellant has not changed her financial position to her own detriment in relying on payment of DIC benefits in the amount of $7,733.00.  

10.  Recovery of an overpayment in the amount of $7,733.00 would not be against equity and good conscience. 


CONCLUSIONS OF LAW

1.  The overpayment of DIC benefits in the amount of $7,733.00 was validly created.  38 U.S.C.A. §§ 501, 5302 (West 2015); 38 C.F.R. §§ 1.911, 1.962 (2016).

2.  The creation of the overpayment, in the amount of $7,733.00, did not involve fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c) (West 2015); 38 C.F.R. §§ 1.963(a), 1.965(b) (2016).

3.  The criteria for waiver of recovery of the overpayment of DIC benefits in the amount of $7,733.00 have not been met.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.963, 1.965 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2015); 38 C.F.R. § 1.911(c) (2016).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  

Any indebtedness of a claimant can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

In March 2009, the appellant was awarded Parent's DIC benefits in the maximum amount of $412.00 a month, effective February 1, 2009.  The award of DIC benefits was calculated based on the appellant's identification of having $0.00 in estimated income for the year 2009 in her January 2009 application for benefits.  The letter informing the appellant of the award informed her that Parent's DIC was an income based benefit, based on the amount of income received during the calendar year.  The appellant was informed that according to her application, she did not have any source of income for the year 2009, thus, she was paid at the maximum monthly rate payable is $412.00 a month for one of two surviving parents not living
with a spouse with $0 income.  The letter also noted that the $300,000.00 in life insurance proceeds reported on her application was not counted toward income.  The appellant was informed that she was responsible for informing VA right away of any income change.  

In November 2010, the appellant was informed that her benefits had been amended, and were reduced to a rate payable at $5.00 a month, effective May 2009, based on information received in her Eligibility Verification Report, which identified a countable annual income in the amount of $6,551.00 for 2009.  This created an overpayment of DIC benefits in the amount of $7,733.00.  The Board finds that the overpayment of benefits was validly created based on the reduction of DIC benefits after the receipt of unambiguous income information.  

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  The appellant contends in statements submitted in support of her claim that she was not at fault in the creation of the debt, that she reported her interest income in 2009 when she was asked to do so during an annual review of the benefits.  The record shows that the appellant submitted a February 2010 Eligibility Verification Report (EVR) in which she reported $3,187.93 in gross wages and $3,464.99 in total interest and dividends for 2009.  Accordingly, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the appellant, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that a waiver of the overpayment of DIC benefits, in the amount of $7,733.00 is not warranted.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the appellant was at fault in the creation of the overpayment based on the late report of interest and income information in February 2010 for the year 2009.  The Board finds that VA also was at fault in contributing to the creation of the appellant's indebtedness for failure to timely act on the February 2010 report of change in income, as the appellant's benefits were not reduced until November 2010.  While the appellant is not expected to have known what her 2009 interest income would be at the time of her January 2009 application for benefits, she was asked to inform VA of any change in income in the March 2009 award of benefits, and the Board finds that she is, nonetheless, at fault in creating the debt based on her failure to earlier report the income as well as other income from gross wages identified in the EVR.  

As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  In a February 2011 Financial Status Report, the appellant identified total monthly income in the amount of $777.00.  However, this amount also included $412.00 in monthly VA benefits, and the record shows that such benefits had been reduced to $5.00 in November 2010.  Thus, the Board finds that the appellant's actual monthly income was $370.00 a month consisting predominantly of interest income from the Veteran's life insurance payout.  In the Financial Status Report, the appellant identified monthly expenses in the amount of $820.00.  The Board notes that after taking care of basic necessities such as shelter and food, the appellant is expected to accord a debt to VA the same regard given to any other debt.  Therefore monthly payments on loans and other debts have not been considered in calculating her monthly expenses.  In February 2011, the appellant had a negative monthly balance, indicating that a repayment of the debt would result in some degree of financial hardship.  However, the appellant also identified having $17,000.00 cash in the bank, and a CD in the amount of $150,000.00.  While the Board is cognizant that the appellant's income was based almost entirely on the income generated from the interest from the life insurance payout, and amounts from her net worth were to be used toward her support over time, the Board finds that based on her net worth, the appellant was nonetheless able to meet the basic necessities of life.  

Additionally, the record indicates that the appellant's debt has been in repayment since November 2010.  With regard to the amount of the overpayment debt already collected by VA via a reduction of benefits, the Board finds that while this likely resulted in some degree of financial hardship, the appellant was nonetheless able to meet, on a very basic level, the necessities of life, and because those amounts have already been recovered from the appellant, the Board finds that this past collection of the indebtedness would not deprive the appellant of the basic necessities going forward.  Thus, the Board finds that the element of undue financial hardship has not been established.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds a waiver of the overpayment, in the amount of $7,733.00, would result in unjust enrichment by the appellant.  In that regard, it appears that the repayment of the overpayment debt has already been made via a reduction of benefits.  Thus, the Board finds that a failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the appellant as it would result in the payment of additional benefits which were not due to her in this case.  

The Board finds that recovery of the overpayment, in the amount of $7,733.00, would not defeat the purpose for which benefits were intended.  The award of Parent's DIC benefits is an income dependent benefit.  Thus, the collection of the overpayment debt would not defeat the purpose of the benefits as the appellant was not ultimately income eligible for the DIC benefits she had received based on her income during the relevant period from 2009 to 2010.

The Board finds that appellant has not relinquished a valuable right or incurred any legal obligations based on her reliance on the receipt of DIC benefits in the amount of $7,733.20.  The Board finds that the appellant has not changed her financial position to her own detriment in relying on payment of DIC benefits in the amount of $7,733.20.  In that regard, she has not identified any rights or legal obligations which were incurred based on a reliance on the receipt of the DIC benefits and has not identified any detriment incurred in relying on the payment of such benefits.   

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include the appellants fault in the creation of the debt due to her failure to earlier report the change of income in 2009, VA's contributory fault based on its failure to act in a timely manner to reduce the appellant's award and mitigate the creation of the debt, the lack of undue financial hardship shown by the appellant if the debt were to be repaid when considering her net worth and the fact that repayment of the debt has already been made, unjust enrichment by the appellant if the debt were to be waived, the purpose for which benefits were intended, and the lack of reliance shown, the Board finds that recovery of the overpayment in the amount of $7,733.00, would not be against the principles of equity and good conscience.  While the Board is sympathetic to the appellant's circumstances, the Board finds that the criteria for a waiver of recovery of VA benefits in the amount of $7,733.00 have not been met in this case.  See 38 C.F.R. §§ 1.963, 1.965.    


ORDER

A waiver of recovery of an overpayment of DIC benefits in the amount of $7,733.00 is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


